 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDRaritan Bay Medical Center a/k/a Perth AmboyGeneral Hospital and Old Bridge Regional Hos-pitalandDistrict 65, United Automobile, Aero-space& Agricultural ImplementWorkers ofAmerica,AFL-CIO. Cases 22-CA-13612, 22-RC-9300, and 22-RC-930131March 1986DECISION, ORDER, ANDCERTIFICATIONS OF RESULTS OFELECTIONSBY MEMBERS DENNIS,BABSON, ANDSTEPHENSOn 12 September 1985 Administrative LawJudge James F. Morton issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, i andiThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsIn sec II,F,2 and fn 2 of his decision,the judge incorrectly reportedthe name of and citation toJamaica Towing,236 NLRB 1700(1978), affdand remanded on other grounds 602 F 2d 1100(2d Cir 1979)In sec II,F,1 of his decision,the judge incorrectly reported the citationtoDutch Boy, Inc,262 NLRB 4 (1982), enfd sub nomARTRA Group,Inc v NLRB,730 F 2d 586 (10th Cir 1984) We correct these errors2We agree with thejudge that the Respondent's restriction on the dis-tribution of union literature was unlawfulWe do so, however, becauseAdministrative Coordinator Connor told employee Walker that she wasnot permitted to distribute union literature between the time she punchedin and the beginning of her shiftWe find that in the Respondent's facili-ty such time is nonworking time and under the Respondent's no-distnbu-tion rule distribution on nonworking time is not prohibited Thus, the re-striction on such distribution is unlawfulMember Babson, in finding that Connor's instruction to Walker not todistribute union literature violated Sec 8(a)(1) of the Act, relies on thefact thatWalker's activity occurred on nonworking time in a nonworkingarea and that the Respondent failed to demonstrate the necessity for itsprohibitionof such activity SeeStoddard-Quirk MfgCo, 138 NLRB 615(1962)We also agree with the judge that the Respondent'spresident violatedSec 8(a)(1) of the Act by calling a union activist an agitator and trouble-maker in the presence of other employees,but only for the following rea-sonsThe judge found that during an informal discussion session follow-ing a meeting the Respondent held with employees to discuss the Union,employee Lopez was discussing decertification with a coworker The Re-spondent's president,McLaughlin,began to walk toward Lopez and toldthe employees to go back to work When Lopez asked McLaughlin if shecould finish her conversation,McLaughlin became angry and called heran agitator and a troublemakerwho didnot belong at the meeting Lopeztestified that she thought McLaughlin was going to hit her She then leftthe meetingMcLaughlin's comment equates union activity with causing trouble andindicated that employees who engage in union activities are out of favorwith the Respondent The statement emanated from an authoritativesource, the Respondent'spresident,andwas not an isolated remarkconclusions as modified2 and to adopt the recom-mended Order as modified.3ORDERThe National LaborRelations Boardadopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,RaritanBay Medical Center a/k/a PerthAmboy General Hospital and Old Bridge RegionalHospital,PerthAmboy and Old Bridge, NewJersey, its officers,agents, successors,and assigns,shall take the action set forth in the Order as modi-fied.Insert the following as paragraph 1(f) and relet-ter the subsequent paragraph."(f)Unlawfully restricting the distribution ofunionliterature."CERTIFICATION OF RESULTS OFELECTION IN CASE 22-RC-9300IT IS CERTIFIED that a majority of the valid bal-lotshave not been cast for District 65, UnitedAutomobile, Aerospace & AgriculturalImplementWorkers of America, AFL-CIO and that it is notthe exclusive representative of the employees in thebargaining unitin the above-designated case.CERTIFICATION OF RESULTS OFELECTION IN CASE 22-RC-9301IT IS CERTIFIED that a majority of the valid bal-lotshave not been cast for District 65, UnitedAutomobile,Aerospace&Agricultural ImplementWorkers of America,AFL-CIOand that it is notthe exclusive representative of the employees in thebargaining unit in the above-designated case.Rather, it occurred during a campaign in which other unfair labor prac-ticeswere committed Under all the circumstances,we find the commentcoercive and violative of Sec 8(a)(1) of the ActsThe Respondent'smotion to sever Cases22-RC-9300and 22-RC-9301 from Case22-CA-13612 is denied Absent exceptions,we adopt proforma the judge's recommendation that certifications of results of elec-tions issue in Cases 22-RC-9300 and22-RC-9301Mitchell A. Schley, Esq.,for the General Counsel.Peter A. Somers, Esq. (Lindabury,McCormick & Esta-brook),of Westfield, New Jersey, for the Respondent.Ellen F.Moss,Esq.,of New York, New York, for theCharging Party.DECISIONSTATEMENT OF THE CASESJAMES F.MORTON,Administrative Law Judge. Elec-tions were conducted in Cases22-RC-9300 and 22-RC-9301. District 65, United Automobile,Aerospace & Agri-cultural Implement Workers of America,AFL-CIO (theUnion)did not receive a majority of the votes cast ineither election and it filed objections.Certain of those279 NLRB No. 10 PERTH AMBOYHOSPITALobjections[were identical with the allegations of unfairlabor practices set out in the complaint in Case 22-CA-13612. The issues in the representation cases are whetherthere is merit to any of the allegations of unlawful con-duct and, if so, whether the results of the electionsshould be set aside and new elections conducted. The al-legations of unlawful conduct are that Raritan Bay Medi-cal Center a/k/a Perth Amboy General Hopsital and, ad-ditionally,a/k/aOld Bridge Regional Hospital (Re-spondent):(a) by its administrative coordinator, Kathryn Con-nor, unlawfully restricted the distribution of theUnion's campaign literature in mid-October, 1984.(b) by one of its unit coordinators, Debra Mahoney,warned employees in mid-November, 1984 thatthey would no longer get merit raises if the Unionwas selected as their collective bargaining repre-sentative.(c) by its president, Keith McLaughlin, (1) informedemployees on about 22 November, 1984 that Re-spondent would notbargain ingood faith with theUnion if the employees selected the Union as theirrepresentative and (2)made disparaging remarksto employees because they supported the Union.(d) by its chiefmedical technologist,JudithGold-berg, (1) in mid-October, 1984 unlawfully interro-gated an employeeas toher support for theUnion, impliedly warned her that she would sufferbecause of that support and solicited grievances toinduce her to abandon her support for the Unionand (2) on about 29 November 1984 threatenedemployees with stricter enforcement of work rulesto discourage support for the Union.I.JURISDICTIONAs established in the pleadings, Respondent is a NewJersey corporation engaged in providing health careservices. Its operations annually meet the Board's juris-dictional standard for employers providing such services.The pleadings further establish that the Union is alabor organization as defined in Section2(5) ofthe Act.II.THEALLEGED UNFAIRLABORPRACTICESA. BackgroundRespondent operates a 459-bed hospital in PerthAmboy and an 80-bed hospital in Old Bridge, both inNew Jersey. Altogether it has about 1000 nonprofession-al employees and about 400 professional employees, witheach group exclusive of managerial employees, physi-cians, confidential employees,students,casual and tem-porary employees, other employees, guards and supervi-sors as defined in the Act.In 1984, the Union filed the petition in Case 22-RC-9300 seeking to represent the nonprofessional employees;itspetition in Case 22-RC-9301 pertains to the unit ofprofessional employees described above. On 18 OctoberIThe remainder of the Union's objections had been withdrawn priorto the hearing before me531984 (all dates hereafter are for 1984 unless specified oth-erwise),arrangements were made to hold elections on 5and 6 December among employees in those units. Thefirst alleged unfair labor practice is alleged to have oc-curred about 6 weeks before the elections took place. Inthat 6-week interval,Respondent and the Union cam-paigned vigorously via leaflets and meetings.B. The Alleged Unlawful Restriction on theDistribution of Union LiteratureThe complaint alleges,and Respondent denies, thatKathryn Connor,Respondent's administrative coordina-tor, unlawfully restricted employees with respect to thedistributionof union literature during the preelectionperiod.In support of that allegation, the General Counsel of-fered the testimony of Mary Walker as follows. She is anLPN who had a practice of punching in on the time-clock about one-half hour before her starting time. Therewas an occasion, about 6 weeks before the election,when she intended to use that one-half hour interval tohand out union literature in the cafeteria. On that occa-sion she greeted several employees as she walked in andplaced union leaflets on a table. Respondent's administra-tive coordinator, Connor, saw her do this and said, "Ican't believe this." Connor then asked Walker if she hadalready punched in on the timeclock. Walker respondedthat she had. Connor then told her that she could nothand out union literature after she had punched in.Walker protested that Connor was infringing on herrights but complied with Connor's instruction.Connor testified for Respondent as follows. The"whole problem" she had with Walker in October had todo with Walker's not having complied with Respond-ent's guidelines regarding the use of the timeclock. Re-spondent had a problem with employees who punched intheir timecards 20 minutes or more before their startingtimes in that those employees were often not reportingforwork on time. Respondent adopted a policy of re-quiring employees not to punch in prior to 10 minutesbefore their scheduled starting times to ensure that theywould begin workon time.SometimeinOctober,Connor had occasion to walk into the cafeteria aboutone-half hour before the day shift was to begin. Walkercame into the cafeteria a few minutes later. ConnoraskedWalker if she had punched in. Walker replied thatshe had. Connor then told her that she should not bepunched in that early and that she has been told beforeabout Respondent's policy on that point. Walker told herthat she was infringing on her rights and then began tohand out union literature, "particularly to a dietary girl... working at the time." Connor told Walker that shewas not allowed to hand out union literature to employ-ees who were working. Walker handed a leaflet to her,Connor, and told her to read it. Connor again toldWalker not to hand out union literature to "people whowere working." Walker started to yell and finally left"under protest."Walker then "started to whimper" thatConnors was hired as a union buster. 54DECISIONSOF NATIONALLABOR RELATIONS BOARDWalker was recalled to rebut the assertions of Con-nors.In particular,she denied she handed union litera-ture to any employee who was working.Respondent called a security guard for the purpose ofcorroborating Connor's account.The guard related thatConnors asked Walker if she had punched in and thatWalker said she had.The guard observed nothing else.Respondent also called a supervisory nurse apparentlyin an effort to corroborate Connor's testimony about Re-spondent's rule against employees punching in too early.The supervisor's testimony on that point did not alludeto any such policy.I creditWalker's account in view of the failure of Re-spondent'switnesses to corroborate Connor's account,and as it is unlikely that Respondent would have a late-ness problem with employees who come to its premisesearly or that Respondent,to ensure that employees beginwork on time,would instruct those coming in early topunch in later.Moreover,as the General Counsel notesin the brief,Connor's version is implausible as it is incon-gruous for Walker to have accused Connor of infringingon her rights to distribute union literature before Walkerhanded any literature out that day.Further,and as theGeneral Counsel also noted in the brief,Connor's testi-mony that the "whole problem"pertained toWalker'shaving punched in too soon is undermined by her latertestimony aimed at showing that Walker was also in vio-lation of Respondent's distribution rule. Respondent, foritspart,notes in its brief that Respondent's"concernover early punch-ins is not debatable"by reason of theFair Labor Standards Act. If that be so,that assertionwould add but another dimension to the matters that de-tract from the validity of Connor's account,inasmuch asshe never indicated that that was her concern when sheconfronted Walker.C. AllegedThreat Concerning Merit RaisesOne issue in this case is whether one of Respondent'sunit coordinators,Debra Mahoney, threatened employ-ees under her that Respondent would stop granting meritraises if the Union won the elections.It is undisputedthatRespondent has a practice of reviewing employeewages each year and granting merit increases then.The issue is oneof credibility.In pressing their respec-tive views on that point,all parties pointed out apparentcontradictions and inaccuracies on collateral matters, i.e.,about when Mahoneyheld the firstmeeting with herstaff,aboutwhichmeeting the subject of merit raisescame up,aboutwhetherwitnesses who testified on theissuewere actually presentwhen the subject of meritraiseswas discussed,and so on.For the reasons dis-cussed next, I find that none of the arguments, pro andcon, offered by the parties are persuasive in helping toresolve the issue of exactlywhatMahoney said when thesubject of merit raises came up.Both the General Counsel and Respondent are inaccord thatMahoney discussed the subject of meritraises at only one of the meetings she held concerningthe upcoming union elections.One of theGeneral Coun-sel'switnesses, Jan Sager,testified that that subject wasbrought up at the first of three meetings she attended,that that first meetingtookplace in mid-November, andthatMahoney then made the unlawful threat discussedbelow.Another of the General Counsel'switnesses, RNKim Pilch,testified that that meeting occurred 2 or 3weeks before the election,that is,about mid to late No-vember.Respondent placed in evidence a report prepared byitsunit coordinator,Mahoney,which reflected that sheheld the first meeting concerning the union election on29 October and that Sager attended it, but not Pilch. Re-spondent then would have me discredit Sager's testimo-ny that the first meeting she attended took place in mid-November and also reject Pilch's effort to corroborateSager's testimony.Further testimony adduced from Re-spondent'switnesses beclouded this point.Thus,Ma-honey testified that Sager and another employee, CarolDonadio, arrived so late at the first meeting that it wasnecessary for her to brief these two employees later whattranspired at that meeting.Sager's testimony creates anadditional tangential issue as she relates that the meetingforwhich she and Carol Donadio arrived late was thesecond one she attended and that it took place in lateNovember.Further,the report prepared by Mahoneyabout the 29 October meeting presented its own prob-lems in that Mahoney testified she wrote in the names ofthe attendees whereas another of Respondent'switnesses,Gloria Dolman, testified that she herself signed the at-tendance record.Itmay be that Dolman signed a sheet,other than the report placed in evidence by Respondent,but I am not sure.Dolman's account throws further con-fusion on the report Mahoney prepared.Thus,accordingtoRespondent's record,in evidence,Dolman attendedonly the 29 October meeting but Dolman's own testimo-ny is that she was certain she attended more than onemeeting held by Mahoney on the matter of the unionelections.In fact Dolman stated she attended one meet-ing at which Pilch was present;Mahoney's records indi-cate she did not.Respondent produced no furtherrecords to clarify Dolman's account or explain the ap-parent discrepancies.On the other hand, the Union,based on its analysis of the evidence concerning thesecollective areas,stated in its brief that the meeting atwhich the General Counsel's witness,Sager,arrived latewith coemployee Donadio was probably the 29 Octobermeeting.But Sager's testimony was that she and Dona-dio arrived too late for the second meeting Mahoneyheld and that was in late November.In sum,I find thatconsideration of the testimony offered on the foregoingmatters collateral to the central issue concerning whatMahoney actually said respecting merit raises does notprovide enough assistance to me in resolving that issuebut rather introduces secondary credibility concernswhich serve only to detract from it.I turn then to con-sideration of the testimony offered concerning what Ma-honey said respecting merit raises.The General Counsel called three witnesses (RN KimPilch, RN Elaine Zimmerman,and LPN Jan Sager) whotestified that, in mid or late November,Unit CoordinatorDebra Mahoney held a meeting on the fourth floor ofthe Perth Amboy hospital. Present then were approxi-mately 10 employees; they were aides, RNs, and LPNseither finishing the night shift or reporting for the day PERTH AMBOY HOSPITALshift.The General Counsel'switnessestestified thatMa-honey then (1) stated that she had been asked to holdstaffmeetings regarding the upcoming elections, (2)talked about another union which struck a nearby hospi-tal for 2 months to get a raise of only 1 percent,(3) toldemployees that they could not collect unemploymentbenefits if they go on strike,and (4) said that, if theUnion got in, the employees will no longer get meritraises.2According to the General Counsel's witnesses,one of the employeesmostactive for the Union, JanSager,then said to Mahoney that the Union will give theemployees yearly raises.The testimony of the General Counsel'switnesses alsoreflected that Mahoney's comment concerning merit in-creases cameto the attention of the unit employees wholater voted and was upsetting to them.Respondent called Debra Mahoney as its witness re-specting the alleged threat. She testified that she held astaff meeting and used an undated "fact"sheet compar-ingRespondent'swages and benefits with those at anearby organized hospital. On that sheet, and under thecategory "Merit Pay," there is a note that Respondent'sprogram has improved each year and another note appli-cable to a unionized hospital, reading, "not available tobargaining unit employees." Mahoney testified that shediscussed in general each of the 11 items listed on thatsheet, including the merit pay item. She testified thatwhen she came to the merit pay matter, she explainedhow Respondent's program worked, then said that at theunionized hospital,merit raises were not available butwould be negotiable. Mahoney denied that she told theemployees that, if the Union got in, there would be nomore merit raises. Mahoney also testified that there wasno other discussion at the meeting about the merit payitems.On cross-examination,Mahoney said she recalled"slightly" that she had a conversation with Sager to theeffect that Sager told her that if the Union got in, theUnion would give increases.Icredit the accounts of the General Counsel's wit-nesses.It seems unlikely that Mahoney would have, asher accountsuggests,only a slight recollection of anydiscussion she had with Sager, a leading union activist,on the subject of merit payand it is morelikely thatSager's comments were a rejoinder to remarks of Ma-honey, as related by the General Counsel's witnesses.D. Alleged Unlawful Remarks by Respondent'sPresidentA credibility issue exists concerning whether or notRespondent's president, on 28 November, told severalemployees that he would not bargain in good faith with2Pilch testified thatMahoney said, "I hope you realize that if theUnion gets in there will no longer be merit raises " Zimmerman testifiedthatMahoney said that if the Union got in,the employees "couldn'texpect any merit raises"and Sager testified that Mahoney asked the em-ployees if they realized that "if the Union got in, there would be no moremerit increases"Respondent argues in its brief that any such remark byMahoney is protected by Sec 8(c) as a prediction,not an unlawful threatThe cases cited by Respondent in support of that contention are not ap-plicable to the facts in this case I reject Respondent's view as based onsophistry and not plain meaning None of the considerations,discussed inJamaica Touring Inc,236 NLRB 1700 (1979), which might have placedMahoney's remark in a different and lawful context, are present here55the Union if it won the election and whether or not healsomade unlawful disparaging comments to one ofthem then.Respondent's president, Keith McLaughlin, conducted34 meetings with separate employee groups in which hediscussed the union elections. The format of those meet-ingswas fairly uniform. He and other officials gave brieftalks to the assembled groups and then had a questionand answer session after which all adjourned to the rearof the room for coffee and informal discussion.On 28 November Respondent was conducting one ofthese meetings when two employees, who had just fin-ished distributing union literature outside the building,namely, Grisela Lopez and Raymond Kijoroski, walkedin and sat down to listen to the opening talks. Respond-ent's president testified that he was concerned that thesetwo off-duty employees might attempt to turn the ques-tion and answer part of the meeting into an open con-frontation; he then opted to forgo the usual question andanswer session and to have coffee served immediatelyafter the formal talks concluded. The alleged unlawfulremarks of Respondent's president purportedly occurredduring the informal discussions when coffee was served.The first credibility issue has to do with whether Re-spondent's president said that he would never bargain ingood faith with the Union. To put the evidence concern-ing that issue in context, it should be noted that theUnion had stressed in its campaign that it would aim forbetter wages and benefits, if it won its election, by seek-ing interest arbitration in the event of a bargaining im-passe and that it would avoid a strike. Respondent's cam-paign literature, on the other hand, pointed up howunionized employees had suffered because of strikes.During the course of the informal discussion session on28 November, one of the prounion employees, Jan Sager,asked Respondent's president, Keith McLaughlin, whythe hospital was always talking strike while the Unionwas talking arbitration. Sager testified that McLaughlinresponded that she was daydreaming if she thought thathe was going to bargain in good faith across the bargain-ing table.Grisela Lopez testified for the General Counsel thatshe heard McLaughlin make this remark. Raymond Ki-joroski also testified for the General Counsel and he re-lated that he heard a man at his rear make that commentbut he had not observed which man said it.McLaughlin testified for Respondent as follows. JanSager asked him why the hospital would not agree to in-terestarbitrationBefore he could respond, GriselaLopez started to answer. McLaughlin told her that sheshould give Sager the courtesy of allowing him toanswer as the question was asked of him. He also toldLopez that if he was continuously interrupted, he"would have to dismiss her from the meeting." He thentold Sager that he did not believe that the hospital wouldagree to interest arbitration. She asked if he was sayingthat he would not bargain in good faith and he repliedthat he was not saying that.Respondent's chief operating officer, Ronald Esser,testified thatMcLaughlin told Sager that the hospital 56DECISIONSOF NATIONAL LABOR RELATIONS BOARDwould not agree to interest arbitration and that was Re-spondent's point of view throughout its campaign.It is apparent from the testimony presented at thehearing that McLaughlin was talking to some but not allof the employees during the informal part of the meet-ing. It is also clear that Lopez, Kijoroski,and Esser werein conversation with other employees during that inter-val.This is not a matter where witnesses had been focus-ing on the remarks of one individual conducting a meet-ing. I note also that the subject of interest arbitration wasreferred to frequently during the Union's campaign tooffsetRespondent'scampaign emphasis concerning theimpact on employees of a strike. The question posed bySager to McLaughlin itself evidences a sense of frustra-tion on her part, and possibly the Union's too, at Re-spondent's campaign tactics and suggests to me that sheasked the question in a rhetorical manner.It seems likelythat she did not expect a satisfactory response.3Theseconsiderations,coupled with the unlikely prospect that aknowledgeable executive such as McLaughlin wouldmake so blatant a remark that Respondent would notbargain in good faith, weigh heavily against the GeneralCounsel's burden of persuading me that he did utter sucha remark. There are countervailing factors in the GeneralCounsel's favor.Thus, as noted below, McLaughlinstruct me as a strong personality who would be quick tovoice his displeasure. Also, the General Counsel's wit-nesses stood up well against vigorous cross-examination.The first of those factors, McLaughlin's strong pesona-lity,cuts both ways however.It isnot unlikely that, inhis stating Respondent's position to Sager, as he recount-ed it, she was affected more by his mannerisms and that,coupled with her own predisposition to hear an answerunsatisfactory to the Union's demands, could easily haveled her to interpret his remarks as a statement that hewould never bargain in good faith. The tenor of the ac-counts of the General Counsel's other twowitnesses sug-gests this same conclusion.In short, the totality of theevidence is insufficient to persuade me that the testimoni-al accounts of Sager, Lopez, and Kijorowski, althoughlucid, reflectmore probably the actual comments ofMcLaughlin than hisdenial.I thus find that Respond-ent's president did not state on 28 November that Re-spondent would refuse to bargain in good faith with theUnion if it won the elections.I turn now to the allegation that Respondent made un-lawful disparaging remarks. Although the resolution ofthis issue turns on credibility, and although the GeneralCounsel relies on the testimony of the same witnesses(Sager,Lopez, and Kijorowski) whose accounts aboutwhat McLaughlin had earlier said were rejected, as setout in the preceding paragraph,Iam not disposed toreject all the testimony offered by these witnesses simplybecause I have rejected their accounts about their per-ception of the impact of McLaughlin's remarks on the3Shortly before Sager questioned McLaughlin,she had in effect ac-cused Respondent's chief operating officer,Esser, of having made offen-sive remarks to a nurse at an earlier meeting and demanded that EsserapologizeEsser told Sager that his remarks were proper and that therewas no reason to apologize I note that testimony as, to some extent, itindicates that Sager was then inclined to challenge Respondent's view-points and inclined also to perceive them in the worst possible lightduty of Respondent to bargain collectively on the sub-ject of interest arbitration.Moreover, nothing is morecommon in all kinds of judicial decisions than to believesome and not all of a witness'testimony.See Giovanni's,259 NLRB 233, 236 fn. 7 (1981).Sager testified that after her discussion with McLaugh-linon the subject of interest arbitration, Lopez askedMcLaughlin a question and that McLaughlin thenbecame furious, shook his head violently, and told Lopezthat she was a troublemaker who did not belong at themeeting.Lopez testified as follows on that matter. She wasasked by a coworker about decertification and was in theprocess ofdiscussingthat subject.McLaughlin thenbegan to walk towards Lopez and told everyone toreturn to work. Lopez asked McLaughlin if she couldfinish her conversation with her coworker. In response,McLaughlin called her an agitator and a troublemakerwho did not belong at that meeting. She felt thatMcLaughlin was going "to hit" her and she left.Kijoroski testified along the same lines as Lopez.McLaughlin testified as follows for Respondent. Hewas in the process of answering Sager's question aboutinterest arbitration and Lopez interrupted. He told her togive Sager the courtesy of letting him respond, that ev-eryone else present was there on hospital time but shewas not and that, if she continued to interrupt, shewould have to leave.Respondent's chief operating officer, Esser, testifiedthatLopez interruptedMcLaughlin while he was an-swering a question, that McLaughlin told her to stop in-terrupting, and that she then did stop. Esser denied thatMcLaughlin called her an agitator or troublemaker.Respondent called a staff nurse, Jill Lorfing, as a wit-ness.She testified that Lopez interrupted McLaughlinand he told Lopez that everyone else was there on hos-pital time but her and that if Lopez continued to inter-rupt, she would have to leave.Icredit the accounts given by the General Counsel'switnesses. In doing so, I have taken into account thatMcLaughlin impressed me as one with a strong personal-ity,accustomed to receiving deference, and inclined toready annoyance at having his views questioned. Thevery fact that he viewed Lopez' one question to him as acontinued interruption betrays his temperament in thatregard. I note, too, that he had been anticipating an at-tempt by Lopez and Kijoroski to convert Respondent'smeeting to a Union's campaign effort. It seems clear, too,from Lorfing's account as well, that McLaughlin was an-noyed that Lopez was there on her own time while ev-eryone else was on Respondent's time. In short, it seemslikely from the foregoing that McLaughlin was disposedto anger at the prospect of Lopez' exploiting Respond-ent's coffeetime with employees to use it in furtheranceof the Union and that he vented that anger at Lopez.E. Alleged Unlawful Interrogation, Implied Warning,and ThreatAnna Coy, a technician in Respondent's employ, testi-fied that in November the Union distributeda leafletwhich listed hername asone of its supporters. Her su- PERTH AMBOY HOSPITALpervisor, Judith Goldberg, later approached her and saidshe had nobusinessto ask Coy but nonetheless Goldbergwanted to know if Coy had given the Unionpermissionto list hername.Coy told her she did. Coy testified thatGoldberg thenaskedher if she was not worried and thatwhen Coy replied that she was not, Goldberg then askedher if she liked her job and that she responded that shedid.Coy also testifiedthat sometimebefore the election,Goldberg talked to her about her work schedule andthat, in the course of doing so, Goldberg referred to thefact that Coy often had been late for work. According toCoy, Goldberg told her then that, when the Union getsin, she will be fired if she is late threetimes.Coy testi-fied that she had never previously been warned abouther attendance record.Goldberg testified for Respondent as follows.Whenshe saw Coy'sname on the union leaflet,she was sur-prised and asked Coy if the Union had her permission touse it, to which Coy responded that the Union did. Thatconversation ended after she told Coy that she should besure she knows everything about the Union before shelends it hername.Goldberg does not believe she toldCoy she should be worried. Goldberg did not then solicitany grievances from Coy.Goldberg further testified that she had several conver-sationswithCoy about her being "notoriously tardy."On 19 December, Goldberg informed all the employeesin her department that they "better shape up."Icredit Coy's testimonyin all particulars as she ap-peared very candid, and because Goldberg corroboratedmaterialaspects of it and did not directly controvertother material parts.4F. Analysis1.Alleged unlawful restriction of the distribution ofunion literatureThe credited testimony establishes that on one morn-ing in mid-October LPN Walker was instructed not tohand out union literature after she punched in her time-card. I find that Respondent's reason for issuing such anorder to be pretextual and that its real reason was to in-hibit the lawful distribution of union literature. In thesecircumstances, I find that Respondent's instruction toWalker was aimed solely at curtailing Walker's union ac-tivities and that it thereby interfered with, restrained, andcoerced employees as to their rights under Section 7 ofthe Act. SeeDutch Boy, Inc.,262 NLRB 406 (1982).2.Alleged warning about merit raisesBased on the credibility resolution made above con-cerning the meeting held by Debra Mahoney, a unit co-ordinator,with members of her staff, including Sager,Pilch, and Zimmerman about mid-November, I find thatRespondent then informed those staff employees that if*Goldberg's testimony about a 19 December warning is not in issueRespondent would apparently have me find that that was the only warn-ing givenCoy about her lateness I cannot draw such an inference inlightof Coy's unrebutted testimony about the discriminatory warninggivenher prior to the election57theUnion won the upcoming elections, Respondentwould no longer grant merit wage increases to its em-ployees and that Respondent thereby violated Section8(a)(1) of the Act. SeeJamaican Touring Inc.,236 NLRB1700 (1979).3.McLaughlin's statementsAs I have found that the General Counsel hasnot sus-tained the burden of proving that McLaughlin told Sageron 28 November that Respondent would not bargain ingood faith with the Union, I conclude that the complaintallegationthereon should be dismissed.The credited evidence did establish, however, thatMcLaughlin became angry with Lopez' talking to a co-worker on 28 November about the union election andthat he calledher an agitatorand troublemaker in thepresence of all the employees at that meeting. Respond-ent, in its brief, argues that such conduct cannot be un-lawful, citingPremier Rubber Co.,272 NLRB 486 (1984),for the proposition that it would be but a "harmless com-ment to anopen and active union supporter." The Gen-eralCounsel and the Unionargue,in their respectivebriefs,in essence, that sucha remark isunlawful precise-ly because it is directed at an open and active union sup-porter, citingChampion Road Machinery,264 NLRB 927,929 (1982), and other cases for the proposition that thepublic disparagement of prounion employees as trouble-makers and agitators interferes with employees' Section 7rightsas it indicatesto employees that prounion employ-ees have been placed in relatively unfavorable positionsbecause of their support for a union.Respondent's reliance onPremier Rubberismisplacedas there the union was subjected to name-calling. Thecases relied on by the General Counsel and the Unionare to some extent also distinguishable as, in good part,the disparaging remarks were made in conjunction withother,obviously coercive, conduct.Nevertheless, itseems quite clear to me that a supervisor's disparaging anemployee before his peers because of that employee'ssupport fora union isinherently coercive. To hold oth-erwise would condone abuse of managerial responsibility,would treat employeesas insensitivecogs, and, most im-portantly,would undermine their personal right to havethe respect of their fellow workers and their supervisors.Abuse of an employee in the form of name-calling be-cause of his support fora union isa personal affront anda serious impairment of his Section 7 rights and those ofhis coworkers.4.The Goldberg-Coy discussionHaving credited Coy's testimony and taking into ac-count the attendant circumstances, I find that Respond-ent unlawfully interrogated Coy in mid-October. See Ro-sehill Cemetary Assn.,275 NLRB 180 (1985);Doral Build-ing Services, 273NLRB 454 (1984);Masters Security Serv-ices,270 NLRB 543 (1984). The implied warning givenby its chief medical technologist that Coy would sufferreprisals because of her support of the Union was alsocoercive.The General Counsel has alleged that Gold-berg's comments also constitute an unlawful solicitationof grievances, presumably aimed at inducing Coy to 58DECISIONSOF NATIONALLABOR RELATIONS BOARDwithdraw her support from the Union. To reach thatconclusion,itwould be necessary to draw several pre-liminary inferences first and from those draw the onethat the General Counsel contends is violative.Rather, Ifind that Goldberg's askingCoy if she is happy with herjob is a further suggestion that she might lose it by hercontinued support of the Union,i.e.,part of the impliedwarning already found,and not an unlawful solicitationof grievances.Last, the credited evidence also discloses that Re-spondent threatenedCoy withstricter enforcement of itswork rules because she supported the Union.Altogether then,I conclude that Respondent, by chiefmedical technologist,Goldberg, unlawfully interrogatedCoy, impliedly warned her that she would suffer repris-als becauseof her support of the Union, and threatenedstricter enforcement of work rules against her based onthat same consideration.Respondent, however,did notsolicit grievancesfrom Coy toinduceher to withdrawher support from the Union.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct anda health care institution within the meaning ofSection2(14) of the Act.2.The Union is a labor organization within the mean-ing of Section2(5) of the Act.3.Respondent has committed the following unfairlabor practices in violation of Section 8(a)(l) of the Act:(a)by having, through administrative coordinator,Kathryn Connor, unlawfully restricted the distribution ofunion literature in mid-October, 1984.(b) by having, through unit coordinator, Debra Ma-honey, warned employees in mid-November 1984 that, ifthe Union won the elections,Respondent would discon-tinue granting employees merit pay increases each year.(c) by having, through its president, Keith McLaugh-lin,publicly disparaged an employee because that em-ployeewas a unionsupporter.(d) by having, through its chief medical technologist,Judith Goldberg, unlawfully interrogated an employee asto her support for the Union, impliedly warned that shewould suffer reprisals because of that support, andthreatened her with stricter enforcement of work rules todiscourageher support for the Union.4.Respondent did not, as alleged in the complaint,state that it would not bargain in good faith with theUnion if it won the elections or unlawfully solicit griev-ances to induce employees to withdraw support from theUnion and,consequently, the complaint allegations there-on are without merit.5.The unfair labor practices found in paragraph 3above affect commerce within the meaning of Section2(6) and (7) of the Act.III.THE REPRESENTATION CASESThe objections filed by the Union parallel the unfairlabor practices alleged in the complaint.Based on thefindings and conclusions above,those objections whichtrack the unfair labor pactices found above, have merit;the remainder do not.The criticalissue iswhether or not the results of theelections should be set aside by reasons of there beingmerit in certain of the Union's objections.Briefly,ithas been foundthat an LPN,Walker, wasinformed that she could not distribute union leaflets aslong as she had punched in her timecard.Thatlimitationturned out to have no serious impact on her ability todistribute union literature as she acknowledged that, sub-sequently,she simply waited until after she distributedthe literature before she punched in.Itwas found that in one brief talk, a low-level supervi-sor,Unit Coordinator Mahoney, construeda campaignchart to indicate that Respondent would no longer grantmerit raises if the employees voted for the Union. It ap-pears, too, that thatstatement was disseminated by wordof mouth to other unit employees.In context however,Mahoney's aberrant remark on that one occasion has tobe considered against thebackdropof an aggressive cam-paign by both sides and in the context of Respondenthaving conducted 34 employee meetings with its top of-ficialswho invited questions to resolve any concern. Itwouldseem that,if the issue of merit raises reached alevel of significance to have affected the results of theelections,that issue would have been raised and resolvedat the highest management level during any of these 34meetings.It appears that that issue was never so raised.Even the employee (Sager) who had testified to Mahon-ey'sremark,didnot testify that she confrontedMcLaughlin with it, although she readily confronted himon other points.Lastly, the Goldberg-Coy discussionswere one-on-oneconversations and do not appear to have had any realimpact on the overall election process, particularly inview of the large sizes of the respective units.I therefore conclude that it will not effectuate the poli-cies of the Act to set aside the results of the election andto conductrerun elections.Cf.Metz Metallurgical Corp.,270 NLRB 889 (1984).On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed5ORDERThe Respondent, Raritan Bay Medical Center a/k/aPerth Amboy General Hospital and Old BridgeRegionalHospital, Perth Amboy and Old Bridge, New Jersey, itsofficers,agents,successors,and assigns, shall1.Cease and desist from(a)Unlawfully interrogating employees concerningtheir support for District 65, United Automobile, Aero-space & Agricultural Implement Workers of America,AFL-CIO.(b)Warning them that they would no longer receivemerit raises if the Union was selected to represent them.3 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,thefindings,conclusions,and recommendedOrder shall,as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses PERTH AMBOY HOSPITAL(c)Holding employees up to public ridicule by makingdisparaging comments to them because of their supportfor the Union.(d) Impliedly warning employees that they wouldsuffer reprisals because of their support for the Union.(e)Threatening stricter enforcement of work rules todiscouragesupport for the Union.(f) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Post at its hospitals in Perth Amboy and OldBridge,New Jersey, copies of the attached noticemarked "Appendix."6 Copies of the notice, on formsprovided by the Regional Director for Region 22, afterbeing signedby theRespondent's authorized representa-tive,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(b)Notify the Regional Directorinwritingwithin 20days from the date of this Order what steps the Re-spondenthas takento comply.IT IS ALSO ORDERED that the complaintbe dismissedinsofar as it alleges violations of the Act not specificallyfound above.IT IS FURTHER ORDERED that,notwithstanding thatthose objections to the conduct of the elections, which6 If this Order is enforcedby a judgmentof a UnitedStates court ofappeals, thewords inthe notice reading"Posted by Orderof the Nation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of AppealsEnforcing an Orderof theNationalLaborRelations Board "59parallel the unfair labor practices found herein, havemerit,certifications of results should issue in both repre-sentation cases that the Union has not received a majori-ty of the valid votes cast in either unit.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT unlawfully interrogate our employeesabout their support for District 65, United Automobile,Aerospace & AgriculturalImplementWorkers of Amer-ica,AFL-CIO.WE WILL NOT unlawfully restrict employees in distrib-uting campaign materialfor the Union.WE WILL NOT hold employees up to public ridicule bymaking disparaging remarks about them because theysupport the Union.WE WILL NOT warn employees that they will suffer re-prisals because of their support for the Union.WE WILL NOT threaten employees with stricter en-forcement of work rules in order to discourage their sup-port for the Union.WE WILL NOT in any related manner interfere with, re-strain or coerce employees in the exercise of the rightsguaranteedthem by Section 7 of the Act.RARITAN BAY MEDICAL CENTER A/K/APERTH AMBOY GENERAL HOSPITAL ANDOLD BRIDGE REGIONAL HOSPITAL